UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Brian Perez,
                                                                              2/12/2020
                                 Plaintiff,
                                                                  1:20-cv-00374 (LAK) (SDA)
                     -against-
                                                                  ORDER
 Metropolitan Transportation Authority, et
 al.,

                                 Defendants.




STEWART D. AARON, United States Magistrate Judge:

       Following a telephone conference with the parties held before me on February 12, 2020,

and for the reasons stated on the record, it is ORDERED that:

           1. No later than February 19, 2020, counsel for Metropolitan Transportation

                Authority, Metropolitan Transportation Authority Police Department, Connor

                Faughnan, Patrick Cooney and John Does 1-10 (collectively “MTA”) shall file a

                letter advising the Court whether MTA will contest or consent to Plaintiff’s motion

                for remand. (See ECF No. 12.)

           2. If MTA contests Plaintiff’s motion for remand, it shall file an opposition to the

                motion on or before February 26, 2020, and Plaintiff shall file a reply on or before

                March 4, 2020.

           3. The City may file papers presenting its position on the motion for remand on or

                before February 26, 2020.
SO ORDERED.

DATED:        New York, New York
              February 12, 2020

                                   ______________________________
                                   STEWART D. AARON
                                   United States Magistrate Judge




                                   2
